Filed 7/5/19 by Clerk of Supreme Court
                        IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                   2019 ND 180


Alaina Lenore Minyard,                                        Plaintiff and Appellee

       v.

Matthew Ray Lindseth,                                      Defendant and Appellant


                                   No. 20180311


      Appeal from the District Court of Cavalier County, Northeast Judicial District,
the Honorable Anthony S. Benson, Judge.

       AFFIRMED.

       Opinion of the Court by Tufte, Justice.

       Amanda J. Engen, Devils Lake, North Dakota, for plaintiff and appellee.

      Jessica D. Jensen (argued), Winnipeg, Manitoba, Canada, and Patti J. Jensen,
East Grand Forks, Minnesota, for defendant and appellant.
                                Minyard v. Lindseth
                                    No. 20180311


       Tufte, Justice.
[¶1]   Matthew Lindseth appeals an amended judgment ordering him to pay Alaina
Minyard $1,216 per month in child support. We affirm, concluding the district court
did not err in determining Lindseth’s income for child support purposes.


                                           I
[¶2]   Lindseth and Minyard have two children together. Minyard is a nurse and
Lindseth is a self-employed farmer. In September 2016, Minyard sued Lindseth to
determine primary residential responsibility and child support.
[¶3]   The district court entered interim orders relating to primary residential
responsibility and child support. The court awarded Minyard primary residential
responsibility until the end of the 2017 school year and established Lindseth’s
monthly child support obligation at $353.         The parties had equal residential
responsibility for the summer of 2017, and Minyard owed Lindseth $1,050 in monthly
child support. After an August 2017 trial, the court awarded Minyard primary
residential responsibility. The parties stipulated that the issue of child support would
be continued to a later date. In January 2018, the court entered an interim order
establishing Lindseth’s monthly child support obligation at $850 beginning in
December 2017.
[¶4]   The district court tried the issue of child support in March 2018. At trial,
Lindseth submitted his tax returns from 2012 to 2016 showing he earned an average
annual income of $10,034. In its order following trial, the court found Lindseth’s tax
returns did not accurately reflect his income for child support purposes. The court
found Lindseth’s average annual income was $72,075 on the basis of the testimony
of a certified public accountant and Lindseth’s balance sheets showing an annual


                                           1
increase in net worth from 2012 to 2017. After taking deductions, the court found
Lindseth’s monthly net income was $4,277, resulting in a monthly child support
obligation of $1,216. The court entered an amended judgment establishing Lindseth’s
monthly child support obligation at $1,216 from September 2016 through May 2017,
and from September 2017 onward. Lindseth owed $85 per month from June 2017
through August 2017 when the parties shared residential responsibility.


                                           II
[¶5]   Lindseth argues the district court erred in calculating his income for child
support purposes.
[¶6]   This Court’s standard of review for child support decisions is well established:
              Child support determinations involve questions of law which are
       subject to the de novo standard of review, findings of fact which are
       subject to the clearly erroneous standard of review, and may, in some
       limited areas, be matters of discretion subject to the abuse of discretion
       standard of review. The district court errs as a matter of law if it fails
       to comply with the child support guidelines in determining an obligor’s
       child support obligation.
Thompson v. Johnson, 2018 ND 142, ¶ 8, 912 N.W.2d 315.
[¶7]   The child support guidelines in N.D. Admin. Code ch. 75-02-04.1 govern child
support decisions. Thompson, 2018 ND 142, ¶ 9, 912 N.W.2d 315. A correct finding
of an obligor’s net income is necessary to calculate the proper amount of child
support. Id. “Income must be sufficiently documented through the use of tax returns,
current wage statements, and other information to fully apprise the [district] court”
of the obligor’s income. N.D. Admin. Code § 75-02-04.1-02(7). After establishing
the obligor’s net income, the court applies that amount to the guidelines to calculate
child support. Thompson, at ¶ 9. The amount of child support calculated under the
guidelines “is rebuttably presumed to be the correct amount of child support in all
child support determinations.” N.D. Admin. Code § 75-02-04.1-13; see also N.D.
Admin. Code § 75-02-04.1-09(1).


                                           2
[¶8]   Section 75-02-04.1-05, N.D. Admin. Code, relating to self-employment
income, applies to determine Lindseth’s farming income.          Farming and other
“[s]elf-employment activities may experience significant changes in production and
income over time.” N.D. Admin. Code § 75-02-04.1-05(4). “To the extent that
information is reasonably available, the average of the most recent five years of each
self-employment activity, if undertaken on a substantially similar scale, must be used
to determine self-employment income.” Id. “If the tax returns are not available or do
not reasonably reflect the income from self-employment, profit and loss statements
which more accurately reflect the current status must be used.” N.D. Admin. Code
§ 75-02-04.1-05(3).
[¶9]   According to Lindseth’s tax returns for the years 2012 through 2016, his
average yearly income was $10,034, resulting in a net monthly income of $836. The
district court found Lindseth’s “tax returns are not an accurate nor reasonable
reflection of his income.”
       Defendant has farm management skills, yet his average yearly income
       using tax returns is not even 60% of average entry level wages for a
       basic farm laborer (per job service wage information) and is only about
       2/3 of the yearly wages of an individual making minimum wage. In
       order to accept this yearly income, the Court would have to find
       Defendant is earning less than half of what his two farmhands will earn,
       which he testified was $1,800.00 per month plus room and board. The
       average yearly income using tax returns falls far below Defendant’s
       admitted living expenses ($4,108.13 monthly/$49,297.56 annually).
       Yet Defendant’s net worth has increased from $591,857 in 2012 to
       $952,234 in 2017, an increase of $360,377.00, per documentation
       Defendant prepared each year with his own banking institutions.
[¶10] The district court made its findings relating to Lindseth’s income on the basis
of a CPA’s testimony. She testified Lindseth’s tax returns were not an accurate
representation of his income for living purposes. She testified Lindseth’s balance
sheets were the most accurate representation of his income:




                                          3
       Q. And what would you say, looking at everything that you looked at
       with respect to his financial information, is the most accurate
       representation of Mr. Lindseth’s living income?
       A. I would go with the balance sheet. The balance sheet numbers —
       balance sheets don’t lie. They have to tie out; they have to correlate
       with income, increase in assets and liabilities. It’s a more broader
       picture of someone’s financial situation.
       Q. And which one shows the balance sheet one?
       A. The average net worth increase.
       Q. Was that the balance sheet one? 72,075?
       A. Right.
[¶11] Under the child support guidelines, the district court must determine an
obligor’s income using “tax returns, current wage statements, and other information.”
N.D. Admin. Code § 75-02-04.1-02(7). Self-employment income must be determined
using the average of the most recent five years of self-employment activity if that
information is available. N.D. Admin. Code § 75-02-04.1-05(4). Profit and loss
statements must be used if tax returns do not reasonably reflect self-employment
income. N.D. Admin. Code § 75-02-04.1-05(3).
[¶12] Here, the district court determined Lindseth’s income using “other
information” under N.D. Admin. Code § 75-02-04.1-02(7) after finding his tax returns
did not reasonably reflect his income. The guidelines mandate the use of profit and
loss statements under N.D. Admin. Code § 75-02-04.1-05(3) if tax returns are
unreliable. A profit and loss statement was prepared for the year 2016; however,
Lindseth did not provide the necessary documents for 2012-2015 to prepare profit and
loss statements for those years. On the basis of the evidence presented, the court
found Lindseth’s balance sheets and his increased net worth over five years best
reflected his income for child support purposes. The court based its finding on the
CPA’s unrefuted testimony related to Lindseth’s balance sheets and net worth. Under
these circumstances, we cannot conclude the court erred in determining Lindseth’s
income and child support obligation.




                                         4
[¶13] Lindseth raises additional arguments related to child support. He asserts the
district court erroneously applied his child support obligation retroactively in lieu of
the interim orders establishing his monthly child support obligations at $353 and
$850. He also argues the court erred in the child support amount from June 2017
through August 2017 when the parties shared residential responsibility. He claims the
parties began sharing residential responsibility in March 2017.
[¶14] After reviewing the record, we conclude the district court did not err in its
child support decisions. Throughout the proceeding, the court made clear that
permanent child support would be decided at a later date. The court found the
amounts Lindseth paid earlier were not correct under the guidelines based on his
income, and the final judgment modified the interim orders relating to child support.
The court ordered shared parenting at the conclusion of the 2016-17 school year.
Minyard retained primary residential responsibility until school ended.


                                          III
[¶15] Lindseth argues the district court failed to consider his obligation for payment
of the children’s health insurance premiums when calculating his net income. The
court found the monthly health insurance premium paid by Minyard is more than a
nominal cost, and the court ordered Lindseth to reimburse Minyard for one-half of the
amount beginning May 1, 2018. The court ordered Minyard to provide Lindseth
documentation each year for the cost. The amended judgment is silent as to the
amount Minyard pays for health insurance, and Lindseth has not pointed to any
evidence in the record showing he has made reimbursements. We therefore decline
to address this argument. See Howard v. State, 2015 ND 102, ¶ 14, 863 N.W.2d 203
(stating judges are not ferrets obligated to search the record for evidence supporting
a party’s position).




                                           5
                                      IV
[¶16] We have considered the parties’ remaining arguments and conclude they are
either without merit or not necessary to our decision. Appellee’s request for
attorney’s fees under N.D.R.App.P. Rule 38 is denied. The amended judgment is
affirmed.
[¶17] Jerod E. Tufte
      Daniel J. Crothers
      Jon J. Jensen
      Mark T. Blumer, D.J.
      Gerald W. VandeWalle, C.J.



[¶18] The Honorable Mark T. Blumer, D.J., sitting in place of McEvers, J.,
disqualified.




                                      6